Exhibit 10.1

 

SECOND AMENDMENT TO

FINANCING AGREEMENT

 

SECOND AMENDMENT TO FINANCING AGREEMENT, dated as of November 7, 2019 (this
"Amendment"), is by and among the Lenders executing this Amendment, TPG
SPECIALTY LENDING, INC., a Delaware corporation ("TSL"), as collateral agent for
the Lenders (in such capacity, "Collateral Agent"), Ferrellgas, L.P., a Delaware
limited partnership ("Company"), Ferrellgas, Inc., a Delaware corporation
("General Partner"), and certain Subsidiaries of Company, as Guarantors.

WHEREAS, the Company, the General Partner, the Guarantors, TSL, as
administrative agent and lead arranger, the Collateral Agent, and certain
lenders are party to the Financing Agreement, dated as of May 4, 2018 (the
"Financing Agreement").

WHEREAS, the Company, the Collateral Agent and the Required Lenders hereby agree
to modify the Financing Agreement on and subject to the terms set forth herein.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 

1.Definitions.  Any capitalized term used herein and not defined shall have the
meaning assigned to it in the Financing Agreement.

2.Amendments.  

(a)Recitals.  The second Recital of the Financing Agreement is hereby amended
and restated in its entirety to read as follows:

"WHEREAS, Lenders have agreed to extend certain credit facilities to Company, in
an aggregate principal amount not exceeding $575,000,000, consisting of (a)
$275,000,000 aggregate principal amount of Term Loan, (b) up to $200,000,000
aggregate principal amount of Revolving A Commitments, which will include a
subfacility for the issuance of letters of credit in an amount not to exceed
$140,000,000 and (c) up to $100,000,000 aggregate principal amount of Revolving
B Commitments, the proceeds of which will be used as described in Section 2.5;"

(b)Consolidated Non-Acquisition Capital Expenditures.  The definition of
"Consolidated Non-Acquisition Capital Expenditures" in Section 1.1 of the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:

""Consolidated Non-Acquisition Capital Expenditures" means, for any period,
Consolidated Capital Expenditures excluding (i) the portion thereof expended for
"business acquisitions" or similar items reflected in the consolidated statement
of cash flows of Company and its Restricted Subsidiaries and (ii) any
expenditure related to the manufacture of propane delivery or related service
vehicles to the extent (x) at the time of making such expenditure, the Loan
Parties have commitments for operating lease financing (which commitments shall
be available through the expected delivery date of such vehicles as reasonably
anticipated by the Loan Parties and the unused portion of such commitments shall
be

 

 

 

--------------------------------------------------------------------------------

 

in an amount equal to or greater than the aggregate amount of all expenditures
included in the calculation of this clause (ii)) and (y) each such expenditure
is fully refinanced or reimbursed with the cash proceeds of operating lease
financing within nine (9) months of the making of such expenditure; provided,
that the amounts excluded pursuant to this clause (ii) shall not exceed (A)
$22,000,000 at the Fiscal Quarter ended October 31, 2019 and (B) $15,000,000 at
each Fiscal Quarter ended thereafter."

(c)Fee Letter.  The definition of "Fee Letter" in Section 1.1 of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:

""Fee Letter" means the amended and restated fee letter, dated as of November 7,
2019, between Company, Administrative Agent, and Collateral Agent, as amended,
amended and restated, supplemented or otherwise modified from time to time."

(d)Letter of Credit Sublimit.  The definition of "Letter of Credit Sublimit" in
Section 1.1 of the Financing Agreement is hereby amended and restated in its
entirety to read as follows:

""Letter of Credit Sublimit" means $140,000,000."

(e)Events of Default.  Section 8.1(c) of the Financing Agreement is hereby
amended and restated in its entirety to read as follows:

"(c)Breach of Certain Covenants.  Failure of any Loan Party to perform or comply
with any term or condition contained in (i) Section 2.5, Section 5.2, Section
5.5, Section 5.8, Section 5.14, Section 5.15, Section 5.17, Section 5.20,
Section 5.21 or ARTICLE VI; and (ii) Section 5.1, Section 5.3, Section 5.4,
Section 5.6, Section 5.7, Section 5.9, Section 5.10, Section 5.11, Section 5.13,
Section 5.16, Section 5.18 and Section 5.19 and, in the case of this clause
(ii), such default shall not have been remedied or waived within five Business
Days after the earlier of (x) an Authorized Officer of such Loan Party becoming
aware of such default, or (y) receipt by Company of notice from Collateral Agent
or any Lender of such default; or"

3.Waiver.

(a)The Collateral Agent and the Required Lenders hereby waive any Event of
Default that has or would otherwise arise under Section 8.1(c) of the Financing
Agreement solely by reason of the Loan Parties failing to (i) comply with
Section 5.1(c) of the Financing Agreement with respect to the delivery of an
unqualified report of Grant Thornton as to going concern with respect to the
audited financial statements of the Company and its Subsidiaries for the Fiscal
Year ending July 31, 2019 and (ii) timely deliver the financial statements of
the Company and its Subsidiaries for the Fiscal Quarter ended July 31, 2019 and
the related Compliance Certificate pursuant to Sections 5.1(b) and 5.1(d) of the
Financing Agreement.

(b)The waiver in this Section 3 shall be effective only in this specific
instance and for the specific purpose set forth herein and does not allow for
any other or further

 

 

2

--------------------------------------------------------------------------------

 

departure from the terms and conditions of the Financing Agreement or any other
Loan Document, which terms and conditions shall continue in full force and
effect

4.  Conditions to Effectiveness.  The effectiveness of this Amendment is subject
to the fulfillment, in a manner reasonably satisfactory to the Required Lenders,
of each of the following conditions precedent (the date such conditions are
fulfilled or waived by the Required Lenders is hereinafter referred to as the
"Second Amendment Effective Date"):  

(a)Representations and Warranties; No Event of Default.  The representations and
warranties contained herein, in the Financing Agreement and in each other Loan
Document, certificate or other writing delivered to any Agent or any Lender
pursuant hereto or thereto on or prior to the date hereof shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to "materiality" or "Material Adverse Effect" in the
text thereof, which representations and warranties shall be true and correct in
all respects subject to such qualification) on and as of the date hereof, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to "materiality" or "Material Adverse
Effect" in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of such
earlier date.  No Event of Default or Default shall have occurred and be
continuing or would result from the consummation of this Amendment.

(b)Delivery of Amendment.  Collateral Agent shall have received this Amendment,
duly executed by the Loan Parties, the Collateral Agent and the Required
Lenders.

(c)Delivery of Fee Letter.  (i) Agents shall have received the Fee Letter, duly
executed by the Company and the Agents and (ii) Company shall have paid all of
the fees then due and payable thereunder.

(d)Expenses.  Company shall have paid all costs and expenses of the Agents and
the Lenders pursuant to Section 10.2 of the Financing Agreement, including,
without limitation, the fees and expenses of Schulte Roth & Zabel LLP, counsel
to the Agents.

5.Representations and Warranties.  Each Loan Party represents and warrants as
follows:

(a)The execution, delivery and performance by each Loan Party of this Amendment
(including, without limitation, Section 6) and the performance by each Loan
Party of the Financing Agreement, as amended hereby, has been duly authorized by
all necessary action, and each Loan Party has all requisite power, authority and
legal right to execute, deliver and perform this Amendment (including, without
limitation, Section 6) and to perform the Financing Agreement, as amended
hereby.

(b)This Amendment and the Financing Agreement, as amended hereby, is a legal,
valid and binding obligation of each Loan Party, enforceable against each Loan
Party in accordance with the terms thereof, except as enforcement may be limited
by equitable principles

 

 

3

--------------------------------------------------------------------------------

 

or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.

6.Release.  The Loan Parties may have certain Claims against the Released
Parties, as those terms are defined below, regarding or relating to the
Financing Agreement or the other Loan Documents.  The Agents, the Lead Arranger,
the Lenders and the Loan Parties desire to resolve each and every one of such
Claims in conjunction with the execution of this Amendment and thus each Loan
Party makes the releases contained in this Section 6.  In consideration of the
Agents, the Lead Arranger and the Lenders entering into this Amendment and
agreeing to substantial concessions as set forth herein, each Loan Party hereby
fully and unconditionally releases and forever discharges each of the Agents,
the Lead Arranger and the Lenders, and their respective directors, officers,
employees, subsidiaries, branches, affiliates, attorneys, agents,
representatives, successors and assigns and all persons, firms, corporations and
organizations acting on any of their behalves (collectively, the "Released
Parties"), of and from any and all claims, allegations, causes of action, costs
or demands and liabilities, of whatever kind or nature, from the beginning of
the world to the date on which this Amendment is executed, whether known or
unknown, liquidated or unliquidated, fixed or contingent, asserted or
unasserted, foreseen or unforeseen, matured or unmatured, suspected or
unsuspected, anticipated or unanticipated, which any Loan Party has, had, claims
to have had or hereafter claims to have against the Released Parties by reason
of any act or omission on the part of the Released Parties, or any of them,
occurring prior to the date on which this Amendment is executed, including all
such loss or damage of any kind heretofore sustained or that may arise as a
consequence of the dealings among the parties up to and including the date on
which this Amendment is executed, including the administration or enforcement of
the Revolving Loans, the Term Loans, the Obligations, the Financing Agreement or
any of the Loan Documents, in each case, regarding or relating to the Financing
Agreement and the other Loan Documents (collectively, all of the foregoing, the
"Claims").  Each Loan Party represents and warrants that it has no knowledge of
any claim by it against the Released Parties or of any facts or acts of
omissions of the Released Parties which on the date hereof would be the basis of
a claim by any Loan Party against the Released Parties which is not released
hereby, in each case, regarding or relating to the Financing Agreement and the
other Loan Documents.  Each Loan Party represents and warrants that the
foregoing constitutes a full and complete release of all such Claims.

7.Miscellaneous.

(a)Continued Effectiveness of the Financing Agreement.  Except as otherwise
expressly provided herein, the Financing Agreement and the other Loan Documents
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, except that on and after the Second Amendment
Effective Date (i) all references in the Financing Agreement to "this
Agreement", "hereto", "hereof", "hereunder" or words of like import referring to
the Financing Agreement shall mean the Financing Agreement as amended by this
Amendment, and (ii) all references in the other Loan Documents to the "Financing
Agreement", "thereto", "thereof", "thereunder" or words of like import referring
to the Financing Agreement shall mean the Financing Agreement as amended by this
Amendment.  To the extent that the Financing Agreement or any other Loan
Document purports to pledge to Agent, or to grant to Agent, a security interest
or lien, such pledge or grant is hereby ratified and confirmed in all
respects.  Except as expressly provided herein, the execution, delivery and
effectiveness of

 

 

4

--------------------------------------------------------------------------------

 

this Amendment shall not operate as an amendment of any right, power or remedy
of the Agents, the Lead Arranger and the Lenders under the Financing Agreement
or any other Loan Document, nor constitute a waiver or an amendment of any
provision of the Financing Agreement or any other Loan Document.

(b)Reaffirmation.  Each of Loan Party hereby reaffirms its obligations under
each Loan Document to which it is a party.  Each Loan Party hereby further
ratifies and reaffirms the validity and enforceability of all of the liens and
security interests heretofore granted, pursuant to and in connection with the
Pledge and Security Agreement or any other Loan Document, to Agent, as
collateral security for the obligations under the Loan Documents in accordance
with their respective terms, and acknowledges that all of such Liens and
security interests, and all Collateral heretofore pledged as security for such
obligations, continue to be and remain collateral for such obligations from and
after the date hereof.

(c)Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of this Amendment
by telefacsimile or electronic mail shall be equally as effective as delivery of
an original executed counterpart of this Amendment.

(d)Headings.  Section headings herein are included for convenience of reference
only and shall not constitute a part of this Amendment for any other purpose.

(e)Costs and Expenses.  The Loan Parties agree to pay on demand all reasonable
fees, costs and expenses of the Agents and the Lenders executing this Amendment
in connection with the preparation, execution and delivery of this Amendment.

(f)Second Amendment as Loan Document.  Each Loan Party hereby acknowledges and
agrees that this Amendment constitutes a "Loan Document" under the Financing
Agreement.  Accordingly, it shall be an Event of Default under the Financing
Agreement if (i) any representation or warranty made by any Loan Party under or
in connection with this Amendment shall have been untrue, false or misleading in
any material respect when made, or (ii) any Loan Party shall fail to perform or
observe any term, covenant or agreement contained in this Amendment.

(g)Governing Law.  This Amendment shall be governed by the laws of the State of
New York.

(h)Waiver of Jury Trial.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.


[Remainder of this Page Intentionally Left Bank]

 

 

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

 

COMPANY:

 

 

 

FERRELLGAS, L.P.

 

 

 

By:  Ferrellgas, Inc., as its general partner

 

 

By:

/s/ William E. Ruisinger

 

            Name: William E. Ruisinger

 

            Title: Chief Financial Officer

 

 

 

 

 

 

 

GENERAL PARTNER:

 

 

 

FERRELLGAS, INC.

 

 

By:

/s/ William E. Ruisinger

 

            Name: William E. Ruisinger

 

            Title: Chief Financial Officer

 

 

 

 

 

 

 

GUARANTOR SUBSIDIARIES:

 

 

 

BLUE RHINO GLOBAL SOURCING, INC.

 

 

By:

/s/ William E. Ruisinger

 

            Name: William E. Ruisinger

 

            Title: Chief Financial Officer

 

 

 

 

 

BRIDGER LOGISTICS, LLC

 

By:  Ferrellgas, L.P., its sole member

By:  Ferrellgas, Inc., its general partner

 

 

By:/s/ William E. Ruisinger

 

 

             Name: William E. Ruisinger

 

            Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

BRIDGER LAKE, LLC

 

BRIDGER MARINE, LLC

 

BRIDGER ADMINISTRATIVE SERVICES II, LLC

 

BRIDGER REAL PROPERTY, LLC

 

BRIDGER TRANSPORTATION, LLC

 

BRIDGER LEASING, LLC

 

BRIDGER STORAGE, LLC

 

BRIDGER RAIL SHIPPING, LLC

 

 

 

By:  Bridger Logistics, LLC, its sole member

 

By:  Ferrellgas, L.P., its sole member

 

By:  Ferrellgas, Inc., its general partner

 

 

 

By:/s/ William E. Ruisinger

 

 

             Name: William E. Ruisinger

 

            Title: Chief Financial Officer

 

 

 

 

 

J.J. ADDISON PARTNERS, LLC

 

J.J. KARNACK PARTNERS, LLC

 

J.J. LIBERTY, LLC

 

 

 

By:  Bridger Real Property, LLC, its sole member

 

By:  Bridger Logistics, LLC, its sole member

 

By:  Ferrellgas, L.P., its sole member

 

By:  Ferrellgas, Inc., its general partner

 

 

 

By:/s/ William E. Ruisinger

 

 

             Name: William E. Ruisinger

 

             Title: Chief Financial Officer

 

 

 

 

 

BRIDGER TERMINALS, LLC

 

 

 

SOUTH C&C TRUCKING, LLC

 

 

 

By:  Bridger Logistics, LLC, its sole member

 

By:  Ferrellgas, L.P., its sole member

 

By:  Ferrellgas, Inc., its general partner

 

 

 

By:/s/ William E. Ruisinger

 

 

             Name: William E. Ruisinger

 

             Title: Chief Financial Officer

 

 

 



 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

TPG SPECIALTY LENDING, INC.,

 

as Collateral Agent and a Lender

 

 

 

 

 

By:

/s/ Joshua Easterly

 

Name: Joshua Easterly

 

Title: Director & Chief Executive Officer

 

 

 

 

 

 

 

 

 



 

 

 

 

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Robin L. Arriola

 

Name: Robin L. Arriola

 

Title: Senior Vice President

 

 

 

 

 

 






 

 

 

 

--------------------------------------------------------------------------------

 

 

TAO TALENTS, LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Joshua Easterly

 

Name: Joshua Easterly

 

Title: Vice President

 

 

 



 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

PONTUS HOLDINGS LTD.,

 

as a Lender

 

 

 

 

 

By:

/s/ Russell Bryant

 

Name: Russell Bryant

 

Title: Chief Financial Officer

 

Quadrant Capital Advisors, Inc.

 

Investment Advisor to Pontus Holdings Ltd.

 



 

 

 

 

--------------------------------------------------------------------------------

 

BTC HOLDINGS FUND , LLC,

as a Lender

 

By:  Blue Torch Credit Opportunities Fund I LP, its sole member

 

BY:  Blue Torch Credit Opportunities GP LLC, its general partner

 

 

By:

/s/ Gary Mahowitz

Name: Gary Mahowitz

Title: Chief Financial Officer

 

 

 

 

 